Exhibit 10.1

 

SECOND AMENDMENT TO SUB‑SUBLEASE

THIS SECOND AMENDMENT TO SUB‑SUBLEASE (this “Second Amendment”) is made and
entered into effective as of May 26, 2020 (the “Effective Date”), by and between
VERILY LIFE SCIENCES LLC, a Delaware limited liability company
(“Sub‑Sublandlord”), and CORTEXYME, INC., a Delaware corporation
(“Sub‑Subtenant”).

R E C I T A L S :

A.Sub‑Sublandlord and Sub‑Subtenant are parties to that certain Sub‑Sublease
dated as of June 18, 2018 (the “Original Sub‑Sublease”), as amended by that
certain Amendment 1 to Sub‑Sublease dated as of April 2, 2020 (the “First
Amendment”), pursuant to which Sub‑Sublandlord is currently sub‑subleasing to
Sub‑Subtenant, and Sub‑Subtenant is currently sub‑subleasing from
Sub‑Sublandlord, certain space (the “Existing Sub‑Subleased Premises”)
containing approximately 3,464 rentable square feet located on the third
(3rd) floor of that certain building addressed as 259 East Grand Avenue in South
San Francisco, California (the “Building”). The Original Sub‑Sublease, as
amended by the First Amendment is referred to herein as the “Sub‑Sublease.”

B.Sub‑Sublandlord and Sub‑Subtenant now desire to amend the
Sub‑Sublease:  (i) to expand the Existing Sub‑Subleased Premises to include that
certain space (the “Expansion Space”) commonly known as Suite C334 containing
approximately 1,447 rentable square feet located on the third (3rd) floor of the
Building, as depicted on Exhibit A attached hereto; and (ii) to modify various
terms and provisions of the Lease, all as hereinafter provided.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meanings given to such terms in the Sub‑Sublease unless expressly superseded by
the terms of this Second Amendment.

2.Expansion Space.

2.1Addition of Expansion Space.  Commencing on the Expansion Commencement Date
(as defined below), the Existing Sub‑Subleased Premises shall be expanded to
include the Expansion Space, which Expansion Space shall be sub‑subleased on the
same terms and conditions set forth in the Sub‑Sublease, as hereby
amended.  From and after the Expansion Commencement Date, the Existing
Sub‑Subleased Premises and the Expansion Space shall be collectively referred to
as the “Sub‑Subleased Premises” and shall contain a total of approximately 4,911
rentable square feet.

4137-2446-0582.2

--------------------------------------------------------------------------------

 

2.2Expansion Space Term.  The lease term for the Expansion Space (the “Expansion
Term”) shall commence on June 1, 2020 (the “Expansion Commencement Date”) and
shall expire coterminously with the lease term for the Existing Sub‑Subleased
Premises on the Expiration Date.

3.Monthly Base Rent.  Starting as of the Expansion Commencement Date and
continuing until the Expiration Date, Sub‑Subtenant shall pay installments of
monthly Base Rent to Sub‑Sublandlord for the Expansion Space (the “Expansion
Space Base Rent”) as set forth in the following schedule:

 

Period During

Sub‑Sublease Term

 

Monthly Base Rent

 

 

 

June 1, 2020 –
May 31, 2021

 

$12,826.00

June 1, 2021 –
July 15, 2021

 

$13,118.00

 

4.Sub‑Subtenant’s Share.  For avoidance of doubt, Sub‑Subtenant shall not be
obligated to pay Sub‑Subtenant’s Share of the charges for “Operating Expenses,”
as defined in Section 5 of the Master Lease Agreement, and “Taxes,” as defined
in Section 9 of the Master Lease Agreement, with respect to the Expansion Space,
except as otherwise set forth in the Sub‑Sublease, as hereby amended.

5.Condition of Premises.  Sub‑Subtenant (a) shall continue to accept and occupy
the Existing Sub‑Subleased Premises and the Building, in their current “AS IS”
condition as of the Effective Date, and (b) shall accept the Expansion Space
broom clean and free and clear of trash and debris, and free and clear of
Sub‑Sublandlord’s personal property, except for any items of furniture or other
personal property listed on Exhibit B attached hereto and made a part hereof,
and otherwise in its then current “AS‑IS” condition, in each instance, without
any agreements, representations, understandings or obligations on the part of
Sub‑Sublandlord to perform or pay for any alterations, repairs or improvements
to the Existing Sub‑Subleased Premises or the Expansion Space, except as
otherwise expressly set forth in the Sub‑Sublease, as hereby amended.

6.Alterations.  Sub‑Subtenant, shall have the right, at its sole cost and
expense, to:  (i) construct offices (the “Sub‑Sublease Offices”) in the
Sub‑Subleased Premises, upon thirty (30) days prior written notice to
Sub‑Sublandlord, and (ii) remove the demising wall (the “Demising Wall”) located
between the Existing Sub‑Subleased Premises and the Expansion Space.
Notwithstanding anything contained in the Sub‑Sublease, as hereby amended, to
the contrary, on or prior to the expiration or early termination of the
Expansion Term, Sub‑Subtenant shall, at its sole cost and expense, rebuild the
Demising Wall to its condition existing as of the date hereof, using standard
building finishes and materials; provided, however, at Sub‑Sublandlord’s
election, Sub‑Subtenant, in lieu of rebuilding the Demising Wall, shall pay to
Sub‑Sublandlord an amount equal to the estimated costs (both hard and soft) to
reconstruct the Demising Wall, as reasonably determined by Sub‑Sublandlord.
Sub‑Subtenant’s construction of the Sub‑Sublease Offices and its removal and
rebuilding of the Demising Wall shall each be in accordance with the provisions
of Sections 5 and 8 of the Sub‑Sublease, including, without limitation, subject
to receipt of Master Landlord and/or Sublandlord’s consent, as applicable.

2

--------------------------------------------------------------------------------

 

7.California Civil Code Section 1938 Statement.  For purposes of Section 1938(a)
of the California Civil Code, Sub‑Sublandlord hereby discloses to Sub‑Subtenant,
and Sub‑Subtenant hereby acknowledges, that the Expansion Space have not
undergone inspection by a Certified Access Specialist (CASp) to the actual
knowledge of Sub‑Sublandlord.  In addition, the following notice is hereby
provided as required by Section 1938(e) of the California Civil Code:  “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction‑related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction‑related
accessibility standards within the premises.”  In furtherance of and in
connection with such notice:  (i) Sub‑Subtenant, having read such notice and
understanding Sub‑Subtenant’s right to request and obtain a CASp inspection and
with advice of counsel, hereby elects not to obtain such CASp inspection and
forever waives its rights to obtain a CASp inspection with respect to the
Expansion Space, the Existing Sub‑Subleased Premises, the Building and/or the
Project to the extent permitted by applicable laws now or hereafter in effect;
and (ii) if the waiver set forth in clause (i) hereinabove is not enforceable
pursuant to applicable laws now or hereafter in effect, then Sub‑Sublandlord and
Sub‑Subtenant hereby agree as follows (which constitute the mutual agreement of
the parties as to the matters described in the last sentence of the foregoing
notice):  (A) Sub‑Subtenant shall have, subject to the prior written approval of
the Master Landlord, the one‑time right to request for and obtain a CASp
inspection, which request must be made, if at all, in a written notice delivered
by Sub‑Subtenant to Sub‑Sublandlord within thirty (30) days after the Effective
Date; (B) any CASp inspection timely requested by Sub‑Subtenant and approved by
the Master Landlord shall be conducted (1) between the hours of 9:00 a.m. and
5:00 p.m. on any business day, (2) only after ten (10) days’ prior written
notice to Sub‑Sublandlord of the date of such CASp inspection, (3) in a
professional manner by a CASp designated by Sub‑Sublandlord and without any
testing that would damage the Expansion Space, the Existing Sub‑Subleased
Premises, the Building or the Project in any way, (4) in accordance with all of
the provisions of the this Sub‑Sublease and the Master Lease applicable to
Sub‑Subtenant contracts for construction, and (5) at Sub‑Subtenant’s sole cost
and expense, including, without limitation, Sub‑Subtenant’s payment of the fee
for such CASp inspection, the fee for any reports and/or certificates prepared
by the CASp in connection with such CASp inspection (collectively, the “CASp
Reports”) and all other costs and expenses in connection therewith;
(C) Sub‑Sublandlord (and the Master Landlord, at its request) shall be an
express third party beneficiary of Sub‑Subtenant’s contract with the CASp, and
any CASp Reports shall be addressed to both Sub‑Sublandlord and Sub‑Subtenant
(and to the Master Landlord, at its request); (D) Sub‑Subtenant shall deliver a
copy of any CASp Reports to Sub‑Sublandlord within two (2) business days after
Sub‑Subtenant’s receipt thereof; (E) any information generated by the CASp
inspection and/or contained in the CASp Reports shall not be disclosed by
Sub‑Subtenant to anyone other than (I) contractors, subcontractors, attorneys
and/or consultants of Sub‑Subtenant, in each instance who have a need to know
such information and who agree in writing not to further disclose such
information, or (II) any governmental entity, agency or other person, in each
instance to whom disclosure is required by law or by regulatory or judicial
process; (F) Sub‑Subtenant, at its sole cost and expense, shall be responsible
for making any improvements, alterations, modifications and/or repairs to or
within the Sub‑Subleased Premises to correct violations of construction‑related
accessibility standards, including, without limitation, any violations disclosed
by such CASp inspection; and (G) if such CASp inspection identifies any
improvements, alterations, modifications and/or repairs necessary to correct
violations of construction‑related accessibility standards relating to those
items of the Building and/or the Project located outside the Sub‑Subleased
Premises then, at the Master Landlord’s election, either Sub‑Subtenant or the
Master Landlord shall perform such improvements, alterations, modifications
and/or repairs as and to the extent required by applicable laws to correct such
violations, in either instance at Sub‑Subtenant’s sole cost and expense.

3

--------------------------------------------------------------------------------

 

8.Brokers.  Sub‑Sublandlord and Sub‑Subtenant each hereby represents and
warrants to the other that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Second Amendment, and that it
knows of no real estate broker or agent who is entitled to a commission in
connection with this Second Amendment. Each party agrees to indemnify and defend
the other party against and hold the other party harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of any breach of the foregoing representation and warranty by the
indemnifying party in connection with this Second Amendment.

9.Authority.  Sub‑Subtenant represents and warrants to Sub‑Sublandlord that
(i) the person or persons executing this Second Amendment for Sub‑Subtenant are
fully authorized to so act and no other action is required to bind Sub‑Subtenant
to this Second Amendment; and (ii) Sub‑Subtenant has the right and power to
execute and deliver this Second Amendment and to perform its obligations
hereunder, subject only to the consent of Master Landlord and Sublandlord.

10.Counterparts.  This Second Amendment may be executed in any number of
counterparts, which may be delivered electronically, via facsimile or by other
means.  Each party may rely upon signatures delivered electronically or via
facsimile as if such signatures were originals.  Each counterpart of this Second
Amendment shall be deemed to be an original, and all such counterparts
(including those delivered electronically or via facsimile), when taken
together, shall be deemed to constitute one and the same instrument.

11.No Further Modification.  Except as set forth in this Second Amendment, all
of the terms and provisions of the Sub‑Sublease are hereby ratified and
confirmed and shall remain unmodified and in full force and effect.  In the
event of any conflict between the terms and conditions of the Sub‑Sublease and
the terms and conditions of this Second Amendment, the terms and conditions of
this Second Amendment shall prevail.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their duly authorized representatives as of the date first above
written.

 

“SUB‑SUBLANDLORD”

 

“SUB‑SUBTENANT”

 

 

 

VERILY LIFE SCIENCES LLC,

 

CORTEXYME, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew Conrad

 

By:

/s/ Casey Lynch

 

Name:

Andrew Conrad

 

Name:

Casey Lynch

 

Title:

CEO

 

Title:

CEO

 

 

5